Citation Nr: 0934558	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to August 4, 2006.

2. Entitlement to a rating in excess of 70 percent for PTSD 
from August 4, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1966 to February 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD, rated 30 percent, effective 
August 16, 2002.  A December 2003 rating decision increased 
the rating to 50 percent, effective August 16, 2002.  An 
August 2006 rating decision increased the rating to 70 
percent, effective from August 4, 2006.  The Veteran has 
continued to express disagreement with the ratings assigned, 
and as the ratings are less than the maximum under the 
applicable criteria, that issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  The case was before the Board 
in March 2008 when it was remanded for further development.

The record contains evidence that the Veteran has been 
unemployed since 1999.  He has alleged that his unemployment 
results from his PTSD, thus reasonably raising a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  An August 2006 
rating decision reflects that the RO was deferring a claim of 
entitlement to TDIU.  An October 2006 letter informed the 
Veteran of what was needed to substantiate a claim of TDIU.  
The record does not reflect whether further action has been 
taken on this claim; hence, it is referred to the RO for 
appropriate action.  

The matter of the rating for PTSD from August 4, 2006 is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


FINDING OF FACT

Prior to August 4, 2006, the Veteran's PTSD was manifested by 
no more than occupational and social impairment with reduced 
reliability and productivity, to include sleep impairment, 
anxiety and depression, hypervigilance, some impaired impulse 
control, some difficulty adapting to stressful circumstances, 
suicidal ideation, and difficulty establishing and 
maintaining effective work and social relationships; 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood is not shown.  


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD prior to August 4, 
2006 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic 
Code (Code) 9411 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2003 
statement of the case (SOC) and June 2008 letter provided 
notice on the "downstream" issue of entitlement to an 
increased rating; August 2006 and July 2008 supplemental SOCs 
(SSOCs) readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

The Veteran's pertinent treatment records have been secured.  
The Board's March 2008 remand asked that the RO send the 
Veteran a letter asking him to identify and submit releases 
for treatment with the Confederated Tribes of the Colville 
Reservation Wellness Center and with B. J. M., MS of Okanogan 
River Counseling.  The Veteran's representative's August 2009 
written argument states that he did not believe this action 
had been completed; however, a review of the record reflects 
that in June 2008, the RO sent the Veteran a letter at his 
most recent address of record asking him to submit VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, for these treatment providers.  The Veteran did not 
respond to this letter.  VA is unable to obtain these private 
treatment records without further help from the Veteran.  The 
duty to assist is not a one-way street.  A Veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, the RO's 
actions have substantially complied with the March 2008 
remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Prior to August 4, 2006, the RO arranged for a QTC-
VA examination in November 2002.  The Veteran has not 
identified any other pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41-50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed.1994).  A score of 51-60 is appropriate where there are 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A GAF 
score of 61 to 70 indicates the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration and have been 
assigned by the RO.  The Board finds that the record does not 
reflect any further distinct periods of time prior to August 
4, 2006 when the criteria for the next higher rating were 
met.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

The Veteran's medical records reflect a nonservice-connected 
Axis I diagnosis of major depressive disorder and an Axis II 
diagnosis of personality disorder.  However, records have not 
specifically indicated what symptoms are attributable only to 
these nonservice-connected disabilities.  Also, personality 
disorder was only diagnosed by the November 2002 VA examiner 
and was not found to be a diagnosis by subsequent treatment 
providers.  Thus, the Board will, for the limited purpose of 
this decision, attribute all psychiatric signs and symptoms 
to his service-connected PTSD.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
prior to August 4, 2006, the Veteran did not manifest 
symptoms of PTSD that more nearly approximated the criteria 
for a higher 70 percent rating.  In this regard, the November 
2002 VA examination report, VA treatment records, and private 
treatment records indicate that prior to that date his 
psychiatric disorder was characterized by sleep impairment, 
anxiety and depression, hypervigilance, some impaired impulse 
control, some difficulty adapting to stressful circumstances, 
suicidal ideation, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
evidence does not show occupational impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

There is no evidence of spatial disorientation (the Veteran 
has been consistently noted to be alert and oriented as to 
time, place, and person).  The record is silent regarding 
whether the Veteran experiences near continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively.  He has not been shown to 
neglect his personal appearance and hygiene (VA and private 
treatment records consistently note him to be neat and clean; 
well-groomed; and appropriately dressed).

In May 2003, B. J. M., MS of Okanogan River Counseling noted 
that the Veteran presented with slow and soft speech that was 
clear and logical.  A May 2005 intake assessment by L. B., 
LHMC at the Confederated Tribes of the Colville Reservation 
Wellness Center notes the rate and rhythm of the Veteran's 
speech were within normal limits; his speaking volume was 
occasionally soft, but there were no speech idiosyncrasies.  
A July 2006 VA treatment record notes the Veteran's speech 
was coherent, logical, and sequential.  Hence, the evidence 
does not show the Veteran's speech was intermittently 
illogical, obscure, or irrelevant at any time prior to August 
4, 2006.  

A May 2005 letter from L. B. indicates the Veteran engages in 
"night patrolling" the yard around his home and that he 
always carries a K-bar with him.  The Veteran also reported 
that when he felt really stressed he checked "constantly" 
to make sure the doors were locked.  This evidence reflects 
periods of hypervigilance; however, it does not show that 
these acts of hypervigilance are ritualized to the extent 
that they interfere with his routine activities.  There is no 
other evidence prior to August 4, 2006 that the Veteran 
experiences obsessional rituals that interfere with routine 
activities.

The record shows the Veteran has difficulty establishing and 
maintaining effective relationships, but it does not reflect 
an inability to establish and maintain effective 
relationships.  On November 2002 VA examination, he reported 
that he was living with his daughter.  In May 2003, B. J. M. 
reported that the Veteran did not really have any friends and 
that he did not like being around other people.  A July 2006 
VA treatment record shows he had been in a long term 
relationship since 1978, but he had always lived separately 
from his partner.  He had two children with her and he 
reported having loving feelings for his children.  He did not 
get close to other people.  He had intermittent contact with 
his significant other and their children.  He reported that 
he continued to withdraw from social activities.  While these 
symptoms reflect difficulty establishing and maintaining 
effective relationships, the fact that he continues to have 
loving feelings towards and relationships with his children 
shows that he does not have an inability to establish and 
maintain effective relationships. 

The record contains some evidence of impaired impulse control 
and difficulty adapting to stressful circumstances.  VA and 
private records show that the Veteran could become irritable 
to the point that he felt rage.  The Veteran indicated on 
November 2002 VA examination that he had quit jobs in the 
past because of conflicts with supervisors.  He reported 
nothing "nasty like shouting or getting physical" had ever 
happened; he just did not feel as though his supervisors were 
listening to him.  He stated he had never been fired from a 
job, rather he always quit them.  A May 2003 private 
treatment record shows he reported that he could not keep 
jobs for very long because of his inner turmoil and anger.  
He explained that he had been dealing with emotional and 
physical stress by engaging in therapy and that he had 
learned to talk freely with therapists who were sensitive to 
his feelings and wanted to help him.  A May 2005 letter from 
L. B. shows that health problems had been causing an increase 
in his agitation, anger, isolation, and depression.  While 
the records show he's experienced feelings of rage, the 
evidence does not show that these feelings have ever 
escalated to periods of violence.  Additionally, the record 
shows that he has found ways to cope with his stress.  

The record reflects the Veteran experienced some suicidal 
ideation prior to August 4, 2006.  In May 2003, he reported 
that he had experienced suicidal ideation on and off since 
Vietnam and said he did not feel he had good reasons to be 
living.  In July 2006, he stated he did not currently have 
suicidal ideation, but had these ideations in the past, 
without plan or attempts.  In November 2002 and May 2005 he 
reported that he did not have suicidal ideation.

The Veteran's representative has alleged that symptoms of 
dissociation reflect the Veteran is entitled to a higher 
rating.  Specifically, his representative points to L. B.'s 
statement in May 2005 that during treatment the Veteran began 
"disassociating [sic] and obviously experiencing troubling 
memories, (as evidenced by the expression on his face and 
visible shift in his demeanor)."  Additionally, she noted 
that he experienced debilitating intrusive memories and that 
his mood had been depressed with blunted affect, expressed by 
negative statements about the subject at hand.  He did not 
have trouble with reality testing, thought disorders, 
comprehending, concentrating, or paranoid thinking.  He did 
have some difficulty remembering details of some of the 
traumatic events discussed, but had no memory problems 
regarding other areas of his life.  She believed that working 
again would cause him to experience more serious 
dissociation, possible psychotic break, isolation, and 
depression.  The May 2003 letter from B. J. M. also reports 
the Veteran experienced episodes of flashbacks where he felt 
emotionally numb, outside himself, or some distance away from 
the event.  He did not have hallucinations, but reported 
sometimes seeing peripheral movements and shadows that cause 
him to quickly turn his head to the side to see what was 
there.  A May 2003 report from the Confederated Tribes of the 
Colville Reservation reflects that the Veteran would 
dissociate throughout the interview, becoming distracted and 
stressed.  The therapist thought he did not have a perception 
of what was actually happening to him and he would often 
change the subject matter when they got too close to the 
subject of his Vietnam stressors.  He noted that the Veteran 
had some impairment in reality testing or communication, such 
as obscurity.

Dissociative flashback episodes and intrusive memories are 
one aspect of the DSM-IV criteria for diagnosing PTSD:  "The 
traumatic event is persistently reexperienced in one (or 
more) of the following ways. . . . (3) acting or feeling as 
if the traumatic event were recurring (includes a sense of 
reliving the experience, illusions, hallucinations, and 
dissociative flashback episodes. . . )."  DSM-IV at 209.  
Hence, such dissociative episodes are considered as part of 
the underlying disorder and do not necessarily reflect a 
basis for increase.  In the Veteran's case, these episodes 
have not been shown to be reflected by spatial 
disorientation, illogical, obscure, or irrelevant speech, 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, or grossly 
inappropriate behavior.  He has not been shown to react to 
such episodes with impaired impulse control or increased 
panic.  Rather such episodes have been shown to cause him to 
have a flattened affect, impairment of memory related to 
Vietnam stressors, disturbances of motivation and mood, and 
circumstantial, circumlocutory or stereotyped speech, 
symptoms that are reflected by the currently assigned 50 
percent rating.  Hence, these dissociative episodes do not 
reflect a basis for a rating in excess of 50 percent. 

The Board acknowledges GAF scores of 42 and 45 assigned by 
private therapists in May 2003.  Such scores signify that the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  However, the 
evidence of record shows that while the Veteran has had 
difficulty establishing and maintaining relationships, he 
maintains loving relationships with his children and at least 
some continued contact with his significant other.  The 
evidence also reveals some suicidal ideation, difficulty 
adapting to stressful circumstances, and feelings of anger, 
but the manifestations of these symptoms have not been shown 
to cause him deficiencies in most areas of his life; the 
record reflects he has found ways to cope with stress and has 
not actively considered taking his life.  Additionally, his 
judgment and thinking have been consistently noted to be 
within normal limits.  In view of the foregoing, and the 
clinical findings noted on VA examination and during VA and 
private treatment sessions, the Board finds that these GAF 
scores are not dispositive and do not serve as a basis for an 
increased evaluation here when considered with the other 
evidence of record.  It is notable that all other treatment 
records and examinations have provided GAF scores ranging 
from 55 to 70, which reflect mild to moderate difficulty in 
social and occupational functioning.  The evidence described 
above indicates the Veteran's symptoms prior to August 4, 
2006 correlate best with such GAF scores, rather than with 
scores of 42 and 45. 

The Board notes that the May 2003 record from the Colville 
Reservation states that the Veteran had major impairment with 
work, family relations, and mood and had some impairment in 
reality testing or communication.  The May 2005 letter from 
L. B. also states that the Veteran has "serious impairment" 
from PTSD.  In considering these statements in conjunction 
with the other findings made in these treatment reports, as 
discussed in detail above, the Board finds that these 
statements alone do not provide a basis for increase.  The 
symptoms discussed by the entirety of these reports do not 
reflect deficiencies in most areas of occupational and social 
impairment; rather they show occupational and social 
impairment with reduced reliability and productivity.

Hence, the Veteran's overall disability picture and his 
impairment of function (to include suicidal ideation, some 
impaired impulse control and difficulty adapting to stressful 
circumstances, some disassociation, depression and anxiety, 
hypervigilance, sleep impairment, and difficulty maintaining 
and establishing effective relationships) most nearly 
approximate the criteria for a 50 percent rating.  The 
manifestations of these symptoms have not caused him 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood that would warrant a higher 70 
percent rating at any time prior to August 4, 2006.  The 
preponderance of the evidence is against a higher (70 
percent) schedular rating, and the benefit of the doubt rule 
does not apply.  

	Extraschedular Evaluation

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular basis 
for PTSD.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is, 
thus, found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability levels and symptomatology 
for PTSD to the applicable rating criteria, the degree of 
disability prior to August 4, 2006 is contemplated by the 
rating schedule and the assigned rating is, therefore, 
adequate; referral of the claim for extraschedular 
consideration is not required.


ORDER

A rating in excess of 50 percent for PTSD prior to August 4, 
2006 is denied.


REMAND

The Board's March 2008 remand instructed the RO to secure 
updated VA treatment records from August 2006 as the record 
reflected the Veteran began seeking counseling at VA in July 
2006.  It appears from the record that the RO did not comply 
with these instructions, as the most recent VA treatment 
records continue to be from August 2006.  Updated VA 
treatment records are constructively of record and are 
pertinent to determining whether a rating in excess of 70 
percent from August 4, 2006 is warranted.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As the RO has not substantially 
complied with these pertinent remand instructions, a further 
remand is necessary. 

The Board notes that the Veteran last underwent a VA 
psychiatric examination in August 2006, and there is 
presently no indication in the record that a new examination 
would be required.  However, if, after obtaining the records 
referred to above, the RO determines that another VA 
psychiatric examination is indicated, such examination should 
be ordered. 

Accordingly, the case is REMANDED for the following:

1.	The RO should update the record with 
any VA psychiatric treatment records since 
August 2006.  

2.	If, after reviewing the records 
obtained pursuant to the above request, 
the RO determines that another VA 
psychiatric examination of the Veteran is 
indicated in order to ascertain the 
current severity of PTSD, the RO should 
arrange for such examination. 

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


